NO. 07-07-0463-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL C

                                            JULY 15, 2008

                              ______________________________


                                   DONALD RAY RECTOR, JR.,

                                                                         Appellant
                                                    v.

                                      THE STATE OF TEXAS,

                                                                         Appellee


                            _________________________________

                FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                      NO. 56,147-D; HON. DON EMERSON, PRESIDING

                              ______________________________

                                         Memorandum Opinion

                                ______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Donald Ray Rector, Jr., appeals his conviction after a jury trial for possession of a

controlled substance in a drug free zone, enhanced. Appellant’s appointed counsel filed

a motion to withdraw, together with an Anders1 brief in which she certified that, after

      1
          Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
diligently searching the record, she concluded that the appeal was without merit. Along

with her brief, appellate counsel attached a copy of a letter sent to appellant informing him

of counsel’s belief that there was no reversible error and of appellant’s right to file a

response pro se. Appellant filed a response on June 24, 2008.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

four potential areas for appeal. They involve 1) the legal sufficiency of the evidence to

establish that appellant knowingly exercised actual control, management , or care over the

controlled substance, 2) the legal sufficiency of the evidence to establish that the offense

occurred in a drug free zone, 3) the enhancement of appellant’s punishment, and 4) the

loss of the signed jury charge. However, appellate counsel has satisfactorily explained why

each issue lacks merit.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any error pursuant to Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991), along with appellant’s response, and conclude that

no reversible error exists.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                 Brian Quinn
                                                 Chief Justice



Do not publish.




                                             2